      Case 1:19-cv-00086-JCG Document 105      Filed 05/12/21   Page 1 of 7



              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                            )
SEAH STEEL CORPORATION,                     )
                                            )
                   Plaintiff,               )
                                            )
                   and                      )
                                            )
HUSTEEL CO., LTD., NEXTEEL CO., LTD, and )
AJU BESTEEL CO., LTD.                       )
                                            ) Consol. Court No. 19-00086
                   Consolidated Plaintiffs, )
                                            )
                   and                      )
                                            )
HYUNDAI STEEL COMPANY, and                  )
ILJIN STEEL CORPORATION,                    )
                                            )
                   Plaintiff-Intervenors,   )
                                            )
                   v.                       )
                                            )
UNITED STATES,                              )
                                            )
                   Defendant,               )
                                            )
                   and                      )
                                            )
UNITED STATES STEEL CORPORATION,            )
MAVERICK TUBE CORPORATION, TENARIS )
BAY CITY, INC., TMK IPSCO, VALOUREC         )
STAR, L.P., and WELDED TUBE USA INC.,       )
                                            )
                   Defendant-Intervenors.   )
__________________________________________)
         Case 1:19-cv-00086-JCG Document 105                Filed 05/12/21     Page 2 of 7




                                              ORDER

         Upon consideration of defendant’s motion to stay this action, the parties’ respective

responses thereto, and upon consideration of all other papers and proceedings had herein, it is

hereby

         ORDERED that defendant’s motion to stay this action is granted; and it is further

         ORDERED that within thirty days of any decision in NEXTEEL Co. v. United States,

Federal Circuit Appeal No. 2021-1334, the parties are to file a joint status report with the Court

with a proposal as to whether a stay should continue.




                                                           JUDGE

 Dated: New York, NY
        This  day of _______, 2021
      Case 1:19-cv-00086-JCG Document 105      Filed 05/12/21   Page 3 of 7




              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                            )
SEAH STEEL CORPORATION,                     )
                                            )
                   Plaintiff,               )
                                            )
                   and                      )
                                            )
HUSTEEL CO., LTD., NEXTEEL CO., LTD, and )
AJU BESTEEL CO., LTD.                       )
                                            ) Consol. Court No. 19-00086
                   Consolidated Plaintiffs, )
                                            )
                   and                      )
                                            )
HYUNDAI STEEL COMPANY, and                  )
ILJIN STEEL CORPORATION,                    )
                                            )
                   Plaintiff-Intervenors,   )
                                            )
                   v.                       )
                                            )
UNITED STATES,                              )
                                            )
                   Defendant,               )
                                            )
                   and                      )
                                            )
UNITED STATES STEEL CORPORATION,            )
MAVERICK TUBE CORPORATION, TENARIS )
BAY CITY, INC., TMK IPSCO, VALOUREC         )
STAR, L.P., and WELDED TUBE USA INC.,       )
                                            )
                   Defendant-Intervenors.   )
__________________________________________)
        Case 1:19-cv-00086-JCG Document 105                 Filed 05/12/21     Page 4 of 7




                             DEFENDANT’S MOTION TO STAY

       Pursuant to Rules 1 and 7 of the Rules of this Court, defendant, the United States

(Government), respectfully requests that proceedings in this case be stayed pending a decision by

the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in litigation concerning the

immediately preceding administrative review of the same antidumping duty order on certain oil

country tubular goods (OCTG) from the Republic of Korea (Korea). See NEXTEEL Co. v.

United States, Federal Circuit Appeal No. 2021-1334 (NEXTEEL). Counsel for defendant-

intervenors consent to our request. Counsel for plaintiff, consolidated plaintiffs and plaintiff-

intervenors do not consent to our request.

       A stay is appropriate here because the Federal Circuit’s resolution of the Department of

Commerce’s (Commerce) finding of a particular market situation in the prior administrative

review, will likely have an impact on this case. “A stay is granted at the court’s discretion and

must take into consideration the interests of judicial economy and efficiency.” Giorgio Foods,

Inc. v. United States and U.S. Int’l Trade Comm’n, Court No. 03-00286, 2013 WL 363312, at *2

(Ct. Int’l Trade 2013), citing Landis v. North Am. Co., 299 U.S. 248, 257 (1936). Decisions

concerning when and how to stay a case rest “within the sound discretion of the trial court.”

Cherokee Nation of Okla. v. United States, 124 F.3d 1413, 1416 (Fed. Cir. 1997) (citations

omitted). In exercising that discretion, the court must “weigh competing interests and maintain

an even balance.” Landis, 299 U.S. at 255; SKF USA Inc. v. United States, Court No. 10-00284,

2012 WL 1999685 (Ct. Int’l Trade June 4, 2012) (granting motion to stay pending final

disposition of related proceedings at the Federal Circuit); Union Steel Mfg. Co. v. United States,

896 F. Supp. 2d 1330, 1333 (Ct. Int’l Trade 2013) (providing a comprehensive list of U.S. Court

                                                  2
        Case 1:19-cv-00086-JCG Document 105                  Filed 05/12/21      Page 5 of 7




of International Trade decisions evaluating motions to stay). “In the exercise of a sound

discretion [a court] may hold one lawsuit in abeyance to abide the outcome of another, especially

where the parties and the issues are the same.” Am. Life Ins. Co. v. Stewart, 300 U.S. 203, 215

(1937). This Court has previously observed that “a case may properly be stayed pending the

outcome of another case (the ‘lead’ case) even where the ‘lead’ case may not be potentially

dispositive of the case sought to be stayed – i.e., even where the ‘lead’ case may, at most,

streamline the issues in the case sought to be stayed.” An Giang Agric. & Food Imp. Exp. Co. v.

United States, 350 F. Supp. 2d 1162, 1168 n.9 (Ct. Int’l Trade 2004) (citation omitted).

       Here, it is in the interests of judicial economy and efficiency to stay this case pending

resolution of NEXTEEL. Because of the significant overlap in the issue of whether a particular

market situation existed in Korea between the two cases, the Federal Circuit’s ruling in

NEXTEEL is likely to have an impact on this case. Moreover, staying this case may obviate the

need for additional briefing and, therefore, avoid the expenditure of judicial and party resources.

       The issue of whether a particular market situation existed in Korea was examined by this

Court in challenges to the first and the second administrative reviews of the OCTG antidumping

duty order, in which the Court concluded that the finding by the Department of Commerce

(Commerce) that a particular market situation existed was not supported by substantial evidence.

See NEXTEEL Co. v. United States, 355 F. Supp. 3d 1336 (Ct. Int’l Trade 2019); NEXTEEL Co.

v. United States, 392 F. Supp. 3d 1276 (Ct. Int’l Trade 2019); NEXTEEL Co. v. United States,

2020 Ct. Int’l Trade LEXIS 153, Slip. Op. 2020-145 (Ct. Int’l Trade Oct. 16, 2020). In this case,

plaintiffs argue that the record of this administrative review is substantially identical to the

records of the two prior administrative reviews and, thus, notwithstanding some additional

                                                   3
        Case 1:19-cv-00086-JCG Document 105                 Filed 05/12/21      Page 6 of 7




documents on the record of this review, the Court should reach the same conclusion as it did in

its past decisions. In remanding the particular market situation decision in this litigation, the

Court relied on its earlier decision, which is currently on appeal before the Federal Circuit.

SeAH Steel Corporation v. United States, Consol. Ct. No. 19-00086, Slip Op. 21-43 at 31-38.

       The Federal Circuit’s decision in NEXTEEL will likely streamline the issues in this case.

For example, if the Federal Circuit sustains this Court’s decision that evidence in NEXTEEL was

insufficient to support Commerce’s determination, the Federal Circuit is likely to provide further

analysis and clarity on the particular market situation issue. Conversely, if the Federal Circuit

reverses this Court and concludes that the record evidence in NEXTEEL was sufficient for

finding of a particular market situation, it may be dispositive for resolving the issue of a

particular market situation in this case.

       Furthermore, the requested stay will not prejudice any party to this action or otherwise

result in hardship to other parties. A stay would simply preserve the status quo while awaiting

the resolution of NEXTEEL. See SKF USA Inc., 36 CIT at 844 (granting a motion to stay where

the stay would “serve the interest of judicial economy and conserve the resources of the parties”

and no party had shown that the stay would cause harm). Neither plaintiffs nor defendant-

intervenors would be harmed by a stay of this case because it may obviate the need for, or at

least streamline, further proceedings in this case, thus preserving resources for all parties.




                                                  4
       Case 1:19-cv-00086-JCG Document 105          Filed 05/12/21    Page 7 of 7




      WHEREFORE, the Government respectfully requests that its motion be granted.



                                        Respectfully submitted,

                                        BRIAN M. BOYNTON
                                        Acting Assistant Attorney General

                                        JEANNE E. DAVIDSON
                                        Director

                                        s/Claudia Burke
                                        CLAUDIA BURKE
                                        Assistant Director
OF COUNSEL:
                                        s/Hardeep K. Josan
                                        HARDEEP K. JOSAN
MYKHAYLO GRYZLOV                        Trial Attorney
Senior Counsel                          Commercial Litigation Branch
Office of the Chief Counsel             Civil Division
   for Trade Enforcement & Compliance   U.S. Department of Justice
U.S. Department of Commerce             26 Federal Plaza, Suite 346
                                        New York, New York 10278
                                        Tel.: (212) 264-9245
                                        Fax: (212) 264-1916
                                        Email: hardeep.k.josan@usdoj.gov

May 12, 2021                            Attorneys for Defendant




                                           5
